332 F.2d 371
Janet Marie CUDDY, Administratrix of the Estate of James R. Cuddy, Jr., Deceased, Appellant,v.WESTERN MARYLAND RAILWAY.
No. 14746.
United States Court of Appeals Third Circuit.
Argued April 21, 1964.
Decided May 4, 1964.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, District Judge.
David F. Binder, Philadelphia, Pa. (Bernstein, Bernstein, Levy & Harrison, Philadelphia, Pa., on the brief), for appellant.
Paul S. Parsons, Baltimore, Md. (Horace G. Ports, Anderson, Ports, May, Beers & Blakey, York, Pa., on the brief), for appellee.
Before KALODNER, FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court of December 6, 1963 setting aside the jury's verdict in favor of the plaintiff and directing entry of judgment in favor of the defendant will be affirmed for the reasons so well stated by Judge Follmer in his Memorandum Opinion, 220 F. Supp. 443.